Title: To George Washington from Thomas Johnson, 10 November 1791
From: Johnson, Thomas
To: Washington, George



Sir
Frederick [Md.] 10 November 1791.

After many Endeavours for Assistance in answering your Inquiry into the Agriculture &c. of Montgomery Frederick and Washington Counties I was obliged to rely principally on my own Observations and Conjectures; for as very few measure their Fields or Produce it is mere guess Work and they commonly think and speak the best of their own Affairs. I wish my Conjectures had a more certain Foundation than they have yet I flatter myself they will mislead no Body to his Injury; they certainly are not calculated for that Purpose. I have the Honor to be with the greatest Respect, Your most obedt Servant

Th. Johnson

 
Montgomery County—the Land in general is what may be called with us of middling or rather inferior Quality it produces well when fresh cleared but soon declines: it will sell according to Quality Improvemts and the proportion left in Wood from 22/6 to £5 an Acre it has been very generally tended the first two years in Tobacco, the third in Indian Corn and sowed down in Wheat; As common throughout the State the Tobacco is planted about three Feet Distance each way and the Corn about six so that it has become a general Estimate that 4800 Tobacco plants or 1200 Corn Hills take up an Acre. The produce of Tobacco is so various as from four to ten Plants to the Pound nor is that of Indian Corn more certain such Land as I have described may be expected to yield for the first four Crops according to the Seasons a pound of Tobo for every six or seven plants planted (for some will fail); from 15 to 20 Bushels of Indian Corn and from 9 to 12 Bushels of wheat to the Acre. After this destructive Course the Land is often again planted the next Year with Indian Corn and sowed down again with wheat or Rye without any Assistance; the Crops accordingly lessen till the Land becomes so exhausted that its produce scarcely pays for the ploughing—If the Land was well cleared, and a Crop of wheat well put in the first

Instance I have no Doubt but the yield might be from 19 to 20 Bushels an Acre and some Times more. I judge that from half to two thirds of Montgomery County is cleared; a good deal of it is much impoverished or as we call it worn out though a great proportion of it lies well and very little of it sandy so that it⟨s⟩ capable of Improvement—This County is in general plentifully watered with good Springs and small Streams: very little Hay is made in it though there might be a good deal of watered meadow—George Town a good port for Shipping in this County has for some Years past been the best Market for Tobacco in the State perhaps in America and the Montgomery Tobo. is in high Reputation the Labour of the people has therefore been I may say wholly applied in the Cultivation of Tobacco fresh Land produces the most certain Crop the easiest tended and the best in Quality—Baltimore lies convenient to some and not very distant from any part of the County. There and at George Town the Surplus Wheat is disposed of it may in a course of Years average about 7/ a Bushel.
The Stock of Cattle of all kinds are neither numerous or good so that there is little Flesh provision raised in this County for Sale nor is there any surplus of Indian Corn which is generally from 2/3 to 3/6 a Bushel—To say with us that great Quantities of Tobacco are raised in any Tract of Country implies without more that the Land is wasted and no Surplus of any Thing made in it but Tobacco—Some few plantations are not to be included within my general Description they are very good are better managed and would sell considerably higher. It may not be amiss to remark that as part of the Fœderal District lies within the County and the Fœderal City adjoins it a great change may be expected to take place soon in the price of Land and the kind of Cultivation.
Frederick County may be considered under a Division of it into three parts—the Catoctin and that Part of the South Mountains which Lie within it; the intermediate Space between those Mountains; and the Land lying to the Eastward of Monocasy Valley: and Monocasy Valley itself.
The Mountain Land is very thin and stoney though generally covered with Wood and Timber there are Spots however settled all through; such and the parts near the better Land sells from 15 to 27/6 an acre—amongst the second Class there are here

and there plantations equal in Quality produce and price to the Monocasy Valley the rest may be compared to the Montgomery Land—Monocasy Valley is about 35 or 40 Miles in Length & eight or ten in Breadth with the River Monocasy running through and emptying into the Potomack the Land is generally in small Farms of 100 to 250 Acres; there is plenty of Lime Stone and not so much as to be prejudicial there are many pretty good Streams and most of the proper Situations are improved by good Bur Mills indeed there has been a Rage for Mills so that the milling is well done and on cheap Terms—In this Part of the County, and as every where else, there is great Choice: very little Land sells for less than 3 or more than 8£ an Acre the average may be said to be six—we are from 40 to 50 Miles from Baltimore and George Town where wheat may Average 7/ a Bushel-Carriage to those Markets costs usually £3 a Ton—with us milch Cows sell from 4 to 6£—Draft Horses fit for a Waggon or plough 18 to 25£ smaller Horses less and extraordinary good Ones more—prices at Home—of Wheat 5/6 Indian Corn 2/ to 3/6—Rye 3/6—Oats 2/3—Barley or more properly Bigg 3/6—Buck wheat 2/—prices in the Frederick Town Market of Grains as at Home—Beef 2½ to 4d.—Veal 2 to 3½—Mutton 3½ to 5d. per lb.—Pork 27/6 to 35/ per hundred, Butter 1/ the Market is not considerable and the same prices govern one amongst another in the Country—Hay 50/ to 3£ a Ton.
Wheat is reckoned a Cash Article and therefore the chief that we cultivate for Market we also raise Indian Corn for Consumption on the Farm seldom with a view for Sale and have lately encreased in the Consumption of it we raise Rye also for the chief Feed of our Horses—Our management of our Land is in general far from deserving praise though not so reprehensible as Montgomery—I judge the produce of Land of six pounds an Acre maybe nearly.

          
            fresh cleared in Wheat
            20
          
          
            Bushels in Corn the same—in Rye rather more
            
          
          
            fresh cleared land growing in Corn sowed in wheat
            18
          
          
            fresh Land a Crop taken in Wheat and then planted in Corn
            20.
          
        
Land not run hard, fallowed and cropped in Wheat once in three Years, 20 Bushels—fallowed & cropped in 1791 wheat

once in two Years 15 Bushels if manured moderately it will rise to 20—if pushed every other Year without manuring it will sink to ten and even lower.
Land in general with the same Managemt yields more Rye than wheat with this Advantage that Rye leaves it lighter than wheat and seems not to exhaust it so much.
Strong Land of a proper Soil and well cultivated will yield from 30 to 40 Bushels of Barley or rather Bigg to the Acre.
Rich fresh Bottom yields 5 or 6 hundred and highly manured land 6. 8 or 900 lbs. of Hemp to the Acre the cultivation of it almost ceased—Flax is an uncertain crop—We break up our Land in May or June for Fallow, begin to cross-plough it about the middle of July: harrow it across, plough in the seed from 3 pecks to a Bushel to the Acre and some Times ligh[t]ly harrow with the ploughing—we seldom plough with more than two Horses and esteem from the 10th to the 20th of September the very best Time for Seeding—the Quantity of Seed, near a Bushel, I think I have found and is generally agreed is the best we are not so well agreed whether another ploughing is helpful or otherwise.
Spelts are some Time sowed on Land too wet for wheat of which we have a little, the Yield shelled is much about the same as wheat.
We cultivate but few potatoes or Turnips the latter are always sowed on fresh Land and never hoed—the potatoes too are commonly neglected; in particular instances where they have been well managed the yield has been very encouraging some say as far as 500 Bushels to the Acre but one Gentleman on whom I can depend told me he had not made less than 200 any one Year for several Years together. Cabbages Parsnips carrots Peas and Beans have only been raised for Family consumption they succeed very well as do almost all Garden plants and Fruits I have myself raised Hops and madder, I believe they are with us of superior Quality—a Brewer told me he had bought the Crop of ⅝th of an Acre of Hops which turned out 1200 lbs. and several Germans as well as one Englishman acquainted with Madder, have told me it is as good here in two Years as in Europe in three.
A small meadow is a common Object with every Farmer—it is of Timothy or natural Grass; the Timothy is mowed once a year the natural Grass twice; either that is esteemed good Produce in the Year from a Ton and a half to two tons an Acre, but many

from unfavourable situation or neglect turn out much less. We also have Clover patches, they are commonly cut and fed green and seldom made into Hay. Some few Farmers in the Spring sprinkle Clover seed or wheat for pasturage, but it is rare though every Body approves it.
Apples, Pears Quinces the Morello Cherry and common are in high perfection and with little Trouble—peaches Apricots Nectrines and Cherries of the more delicious Kinds do not thrive so well here as near the Bay yet they and Plumbs in all Situations sometimes and in some Situations almost every Year are very good—We have too the black Mulberry in plenty: Exotic Grasses thrive very well and the native of which there is great variety have in some Instances been much improved by Culture.
The price of Bar Iron is from 28 to 30£ a ton course Iron work from the Smith double the Price of the Bar Labourers by the Year about 20£, by the Month 40/ and found every Thing but Cloaths—Reapers and Mowers by the Day 3/ to 3/9 and found; about a pint of Whiskey or common Rum is indispensable: a good Reaper cuts binds and shocks about ¾ of an Acre of Wheat of 20 Bushels to the Acre a Day. a mower mows about his Acre.
Washington County may also be divided in the same Manner as Frederick—Connogochege Valley is about twenty Miles in Length and breadth and has Connogochege and Andiatum Creeks running through it and emptying in Potomack—this valley has more Limestone than Monocasy is rather stronger and its Inhabitants say exceeds it in produce. I believe it does—the price of Land Labour Hire Cattle of all Kinds as well as the Kinds of produce and manner of Cultivation is so much alike that a particular Enumeration would be but a Repetition—it lies 30 or 40 miles farther from the Ports and the Grain is generally 6d. or 8d. lower they too have a plenty of very fine Mills and their wheat is chiefly carried to Market in Flour—The other Parts of Washington is much the same as the inferior parts of Frederick. The Improvement of the inland navigation on Potomack is likely to lessen greatly the Expense of the Carriage of the Produce of the Counties and of course render the Lands much more valuable.
It may be remarked and seem strange that I have estimated the produce of the richer and poorer fresh Lands in their first Crops not very different—I believe the Fact will justify me for Land of middling and inferior Quality for the first two Years makes a very vigorous Exertion.

I have confined myself chiefly to what I believe is the present actual general state of Things and when the price of Land and of Labour is considered it will not seem wonderful that Men will generally as they are able go into new purchases rather than highly improve their own Lands but general as the practice is it is not universal there are Instances amongst us of 30 Bushels of Wheat on an Average of Years being raised to the Acre on particular manured and highly cultivated Spots and from Essays it is a common Opinion that good Land highly cultivated and manured will produce from 40 to 50 Bushels and of Indian Corn to the Acre and even more. Mr Edward Tilghman now dead, had three squares of 20 Acres each—he tilled one in Tobacco—Tobacco was not the first Object with him it gave place to his wheat on a particular Day in September he cleared his Ground of the Tobacco whether so ripe as he wished or not—he seeded it in wheat, he Let nothing in ’till the May after Harvest unless his Calves in the Fall and before hard Frost he the next Year pastured 20 cows on the same Field they were turned in with discretion twice or thrice a Day for an Hour or two at a Time: he stabled his cows and manured for Tobacco he thus went round many years—I was at his House upwards of thirty Years ago and saw those Fields it was about the 1st of May—one was then in very strong wheat—in the second the White Clover was considerably more than Ancle high with twenty cows one or two more or less feeding on it and the third was ploughed up for Tobacco from which he then told me he had the preceeding Year made 1400 lbs. of Butter he had told me that his Tobacco generally turned out 1000 lbs. to the Acre and his nephew told me some Years about 12 years after that his wheat for 15 years had averaged 32 Bushels and a fraction to the Acre—Mr Tilghman who has told me that he had upwards of 500 Bushels of ⟨head⟩ Turnips to the Acre—We have Land in this Neighbourhood full as good naturally as Mr Tilghmans which is in Queen Annes County and the Crops are rather more certain in this than that part of the County indeed we very seldom are injured by Mildew Scab or Blight the last we scarce know.
As soon as the wood is taken off our strong Land it is covered with white Clover which seems as natural to the soil as the wood; if the Land is not so light as to push the wheat into straw too much 20 Bushels an Acre may be expected the first Crop those who are acquainted with Cultivation know that manured Land

will produce more Grain as Seed than the richest fresh Land and may calculate for themselves what may be expected from such Land under good management.
The Truth warrants it and it may not be amiss to remark that the Territory of Columbia is the point where the general Productions of the Continent meet in greater perfection than any other and that from thence some improve or decline towards the East and others towards the West in at least as small Distances as towards the North and South—Grass Grains and Fruits of all Kinds are very good into the Southward and Eastward Grass Wheat Rye Oats and Apples are less perfect or produced in less Quantities: Cherries of the more delicious Kinds peaches Apricots nectrines Figgs and melons improved to the Northward and Westward the latter are not so perfect the former improve till in the Neighbourhood of this, and especially in the Mountains, Apples are equal to those of the Jersies our Wheat is commonly 60 this Year 63 & some of it 67. our grass Rye and Oats better—pursuing the West to the Allegany you come into a Country equal perhaps to any in the World for Grass Rye Oats Potatoes and Flax as well as excellent for Wheat: it is generally said that the Oats weigh 46 Wheat from 64 to 67. that the Potatoes are abundant of uncommon size and excellent in Quality and that the hackled Flax is generally a Yard long some of it certainly so.
Note Currency into Sterling take of ⅖ths.

Th. Johnson.10 Novembr 1791

